Citation Nr: 1021739	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-45 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of cold injury 
of the hands and feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The Veteran served on active duty from January 1952 to 
December 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 decision of the RO that, in 
pertinent part, declined to reopen a claim for service 
connection for residuals of cold injury of the hands and feet 
on the basis that new and material evidence had not been 
received.  The Veteran timely appealed.

In April 2010, the Veteran withdrew his prior request for a 
Board hearing, in writing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claim for service connection for residuals of 
cold injury of the hands and feet is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 2005, the RO denied service connection for 
residuals of cold injury of the hands and feet.

2.  Evidence associated with the claims file since the August 
2005 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of cold injury of the hands and 
feet, and raises a reasonable possibility of substantiating 
the claim.  


CONCLUSION OF LAW

The evidence received since the RO's August 2005 denial is 
new and material, and the claim for service connection for 
residuals of cold injury of the hands and feet is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In view of the Board's favorable decision in this appeal for 
reopening the claim for service connection for residuals of 
cold injury of the hands and feet, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

II.  Petition to Reopen

The RO originally denied service connection for residuals of 
cold injury of the hands and feet in August 2005, on the 
basis that there was neither evidence of in-service treatment 
for conditions related to extreme cold exposure, nor evidence 
of current cold injury residuals.

The evidence of record at the time of the last denial of the 
claim in August 2005 included the Veteran's DD Form 214; his 
service treatment records, showing treatment for cracking 
skin on bottom of feet in March 1953; VA treatment records, 
dated from 2001 to 2005, primarily dealing with other 
illnesses; and an April 2005 statement from the Veteran that 
he currently suffered from abnormal skin color, joint pain 
and stiffness, weakness of hands and feet, night pain, and 
numbness-each claimed as a result of exposure to extreme 
weather conditions while in Korea.

Based on this evidence, the RO concluded that there was no 
evidence that residuals of cold injury occurred in or was 
caused by service.

The present claim was initiated by the Veteran in December 
2007.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since August 2005 includes 
statements by the Veteran that his active duty included 
combat in Korea with the Army's 4th Signal Battalion at the 
38th parallel at the Yalu River during two winters; private 
treatment records revealing complaints of lower extremity 
numbness and pain, a history of cold exposure, and findings 
that the Veteran's symptoms were likely secondary to 
something other than peripheral arterial disease; and a 
January 2008 opinion from the Veteran's treating physician 
that the Veteran's symptoms were related to cold exposure 
syndrome.

Much of this evidence is new in that it was not previously of 
record and is not cumulative. 

The newly submitted evidence is also relevant.  Here, the 
Veteran's statements relate to unestablished facts necessary 
to substantiate the claim, and are neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial.  He is competent to offer statements of 
first-hand knowledge of his in-service experiences.  The 
newly submitted evidence also includes symptoms of lower 
extremity numbness and pain, and a competent opinion relating 
the Veteran's symptoms to cold exposure syndrome.  Given the 
presumed credibility, the additional evidence raises a 
reasonable possibility of substantiating the claim for 
service connection.

Hence, the Veteran's application to reopen the claim for 
service connection for residuals of cold injury of the hands 
and feet must be granted. 38 U.S.C.A. § 5108.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for residuals of cold injury of 
the hands and feet.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Veteran has reported suffering from cold exposure during 
two winters while serving in Korea from January 1952 to 
December 1953.  His service treatment records show treatment 
for cracking skin of the feet in March 1953.  The Veteran's 
Form DD214 reflects receipt of the Korean Service Medal with 
two Bronze Service Stars.  

In January 2008, the Veteran's treating physician indicated 
that the Veteran's symptoms of lower extremity numbness and 
pain were related to cold exposure syndrome.  The Veteran has 
also reported suffering from abnormal skin color, joint pain 
and stiffness, weakness of hands and feet, night pain, and 
numbness.  

VA recognizes numerous conditions as the chronic effects of 
cold exposure as set out in Veterans Benefits Administration 
Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, 
paragraph 21, which provides that injury due to exposure to 
extremely cold temperatures causes structural and functional 
disturbances of small blood vessels; cells; nerves; skin; and 
bone; and that the physical effects of exposure may be acute 
or chronic, with immediate or latent manifestations.  

Veterans with a history of cold injury may experience chronic 
effects, including chronic fungal infection of the feet; 
disturbances of nail growth; hyperhidrosis; chronic pain of 
the causalgia type; abnormal skin color or thickness; cold 
sensitization; joint pain or stiffness; Raynaud's phenomenon; 
weakness of hands or feet; night pain; weak or fallen arches; 
edema; numbness; paresthesias; breakdown or ulceration of 
cold injury scars; and vascular insufficiency, indicated by 
edema, shiny, atrophic skin, or hair loss.  VA also 
recognizes that the chronic effects of exposure to cold 
include an increased risk of developing conditions such as:  
Peripheral neuropathy; squamous cell carcinoma of the skin, 
at the site of the scar from a cold injury; and arthritis or 
other bone abnormalities, such as osteoporosis, or 
subarticular punched-out lesions.  Id.  

Here, the lack of contemporaneous medical evidence is not an 
absolute bar to the Veteran's ability to prove his claim of 
entitlement for disability benefits.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to 
determine whether the Veteran has current residuals of cold 
injury of the hands and feet that either had their onset 
during service or are related to his active service-to 
specifically include in-service injury from cold exposure 
during two winters in Korea as alleged.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Afford the Veteran a VA cold injury 
protocol examination to identify all 
current disability underlying the 
Veteran's current complaints of abnormal 
skin color, joint pain and stiffness, 
weakness of hands and feet, night pain, 
and numbness; and to determine whether it 
is at least as likely as not (50 percent 
probability or more) that any such 
disability either had its onset in 
service, or is otherwise related to 
service-to specifically include in-
service injury from cold exposure during 
two winters in Korea, as reported by the 
Veteran.  

The examiner should provide a rationale 
for the opinions.  The examiner should 
consider whether any symptoms are more 
likely to be attributable to a factor 
other than cold injury, such as the 
Veteran's diabetes mellitus.  In offering 
these assessments, the examiner should 
comment on the provisions of Veterans 
Benefits Administration Manual M21-1MR, 
part III, Subpart iv, Chapter 4, Section 
E, paragraph 21, which are reproduced 
above.

The Veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the file.

2.  After ensuring that the requested 
actions are completed, the RO or AMC 
should re-adjudicate the claim on appeal.  
If the benefits sought are not fully 
granted, the RO or AMC must furnish a 
supplemental statement of the case 
(SSOC), before the claims file is 
returned to the Board, if otherwise in 
order.

No action is required of the Veteran and his representative 
until they are notified by the RO or AMC; however, the 
Veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


